Case 1:18-cv-00588-LPS Document 288-1 Filed 11/14/19 Page 1 of 9 PageID #: 17412




                  EXHIBIT A
Case 1:18-cv-00588-LPS Document 288-1 Filed 11/14/19 Page 2 of 9 PageID #: 17413

                                                                            Matthew A. Werber
                                                                            Counsel
                                                                            T 312-977-4458
                                                                            mwerber@nixonpeabody.com

                                                                            70 W. Madison Street, Suite 3500
                                                                            Chicago, IL 60602-4224
                                                                            (312) 977-4400




  October 18, 2019

  VIA EMAIL
  DLA Piper LLP (US)
  1201 North Market Street
  Suite 2100
  Wilmington, Delaware 19801-1147
  Brian.Biggs@dlapiper.com

  RE: Citrix v. Workspot

  Dear Brian:

          We write in response to your letter dated October 15, 2019 seeking discovery of
  additional privileged communications based on an alleged waiver and a deposition of Mr. Sinha
  on sanctions-related issues. As explained below, there was no waiver and Workspot will not
  agree to re-open limited discovery given the extensive discovery Citrix conducted on the email
  issues prior to proceeding with briefing.

             1.      Alleged Waiver

          Your requests for privileged documents and deposition testimony largely rest on your
  assertion that portions of the answering brief, and corresponding cited portions of the Sinha
  declaration, waived privilege. Your assertion relies on part 1 of the “at issue exception”
  articulated in Wilmington Savings Fund Soc. FSB v. Houston Casualty Co., 2018 WL 5043756,
  at *3 (D. Del. July 30, 2018). Part 1 of this exception (as quoted on page one of your letter)
  applies if the party “injects the communications themselves into the litigation . . . .” Notably,
  Wilmington Savings ultimately declined to apply part 1 of the exception in instances where it
  was the party claiming waiver (WSFS), not the party claiming privilege (HCC), who injected
  the communications into the litigation. Id. at * 7 (“The parties’ submissions suggest that HCC is
  the party attempting to place the communications at-issue, and thus, WSFS has not waived the
  privilege”). That is precisely the situation here.

          In particular, the passages of the brief you rely on all cite to privileged communications
  the Court compelled Workspot to produce at Citrix’s request, including some Citrix elected to
  offer in support of its opening brief.


  4836-0901-5721.2
Case 1:18-cv-00588-LPS Document 288-1 Filed 11/14/19 Page 3 of 9 PageID #: 17414



  Brian Biggs
  October 18, 2019
  Page 2




      Alleged Waiver                                        Citation
      Ans. Br. at 4 (Oct. 15 call and verbal                Strapp Ex. 17 – ordered to be produced at
      instruction to stop tweeting)                         Citrix’s request and introduced into the
                                                            record by Citrix1

      Ans. Br. at 5 (Ms. Gibbs asking about other           Werber Decl., Ex. A – ordered to be
      investigative steps)                                  produced at Citrix’s request

      Ans. Br. at 6 (Gibson Dunn advice regarding           Strapp Decl. Ex. 20 - ordered to be produced
      TRO answering brief)                                  at Citrix’s request and introduced into the
                                                            record by Citrix


          Having succeeded in convincing the Court to compel production of these privileged
  communications over Workspot’s objections, and having relied on these communications in its
  own briefing (sometimes erroneously), Citrix can hardly claim Workspot is the party who
  injected them “into the litigation” under the at-issue rule Citrix relies on. Wilmington Savings,
  2018 WL 5043756, at *3.2

          You also identify Sinha declaration paragraphs 13, 14, 19 and 20. Paragraphs 13 and 14
  disclose no more that than the privileged emails Workspot was required to produce. See e.g.
  Werber Decl., Ex. A; Strapp Decl. Ex. 20 (correspondence on the TRO investigation ordered to
  be produced at Citrix’s request). Paragraph 19 makes no reference to any privileged
  correspondence or legal advice. Instead Mr. Sinha merely states what he “understood at that
  time” in relation to footnote 3 of Workspot’s TRO sur-reply. While paragraph 20 mentions what
  Gibson Dunn advised regarding scheduling conflicts and attendance at the December 12
  hearing, it provides no substantive legal advice and falls well short of the purported subject
  matter waiver asserted in your letter “extending to all Gibson Dunn communications from
  October 15, 2018 through January 28, 2019.” Finally, Mr. Sinha declaring he lost confidence in
  Gibson Dunn is simply a recitation of fact – not a disclosure of privileged legal advice.

             2.      Requested Sinha Deposition

          Your letter continues by contending “Citrix must be given an opportunity to explore the
  factual allegations in Mr. Sinha’s 26 paragraph declaration.” Workspot will not agree to produce
  Mr. Sinha for a deposition on sanctions-related issues with opening and answering briefs
  already on file and “limited discovery” already closed. At the December 12 hearing the Court

  1
    Workspot’s reference to Gibson Dunn’s October 15 verbal instruction to “stop tweeting” was offered in direct
  response to Citrix wrongly claiming Gibson Dunn instructed Mr. Chawla to destroy evidence. D.I. 261, 3-4.
  2
    In producing these communications, we made clear that “Workspot’s productions of previously withheld
  documents are made solely in response to Magistrate Fallon’s order, and without waiver under FRE 502. See
  e.g. Werber letter dated August 20, 2019 (emphasis added).
  4836-0901-5721.2
Case 1:18-cv-00588-LPS Document 288-1 Filed 11/14/19 Page 4 of 9 PageID #: 17415



  Brian Biggs
  October 18, 2019
  Page 3




  invited Citrix to take limited expedited discovery and move for “additional sanctions” based on
  that discovery if Citrix believed it had a basis for doing so. D.I. 145, 17:2-7; 110:5-17 (“Once
  the discovery is completed, the plaintiffs are permitted, should they think they have a basis at
  that point to do so, to file a motion for additional sanctions”). Nowhere did the court
  contemplate re-opening limited discovery and permitting more depositions (likely leading to
  additional rounds of briefing) after the parties already exchanged opening and answering briefs.

          Indeed, the Court expressed concerns over Citrix compounding the expense and burden
  of “limited discovery,” which is precisely what Citrix is seeking to do here. D.I. 145, 111:5-7
  (the Court stating “I do have a concern about costs. I do have a concern about the limited
  discovery turning into unlimited discovery.”).

          Further, Citrix’s election to seek Mr. Sinha’s deposition at this stage appears to be
  driven more by a desire to run up costs and less by a genuine need for relevant information to
  support the motion. Had Citrix genuinely believed Mr. Sinha possessed relevant information it
  would have pursued his deposition when limited discovery was open. Citrix did not. Between
  April and June 2019 Workspot produced privileged documents (including some authored by Mr.
  Sinha) and the parties conducted a third party forensic inspection. On July 17, 2019 Citrix
  deposed Mr. Chawla. The testimony included examination on many of the documents produced
  and Mr. Sinha’s name was mentioned dozens of times. See e.g. 276:6-7 (“Yeah, I don’t know.
  Amitabh would know”); 213:21-23 (“I see the exhibit. There is an e-mail from Amitabh. I
  don’t know what observations he made and what conclusion he’s making here”). Still, not once
  did Citrix approach Workspot about deposing Mr. Sinha.

          On July 23, 2019 Citrix wrote the Court indicating Citrix was “prepared to submit its
  motion for sanctions” based on the discovery it had already received at the time – subject to
  reserving the right to supplement its briefing after the pending discovery disputes were resolved.
  D.I. 248. The Court ruled on the outstanding discovery disputes on August 9 and Workspot
  produced the remainder of the discovery Citrix sought on August 21. Having considered the
  discovery received sufficient, Citrix proceeded with its Sanctions motion on August 28.

          Finally, Citrix can hardly claim the declaration brought new types of information to light
  Citrix did not previously know Mr. Sinha possessed. During limited discovery Citrix was well
  aware Mr. Sinha possessed information on subjects such as the founding of Workspot,
  Workspot’s investigation and decision to replace Gibson Dunn with new counsel. Citrix
  declined to find Mr. Sinha’s knowledge sufficiently important to seek a deposition when limited
  discovery was open and Citrix offers no basis for doing so now.

         To the extent Citrix maintains its position that limited discovery should be re-opened,
  we are available for a meet and confer. Please let us know of times you are available next week.

         We write without waiver of our rights and privileges, all of which are expressly
  reserved.

  4836-0901-5721.2
Case 1:18-cv-00588-LPS Document 288-1 Filed 11/14/19 Page 5 of 9 PageID #: 17416



  Brian Biggs
  October 18, 2019
  Page 4




  Sincerely,

  /s/ Matthew A. Werber

  MAW
  cc: Counsel of Record




  4836-0901-5721.2
Case 1:18-cv-00588-LPS Document 288-1 Filed 11/14/19 Page 6 of 9 PageID #: 17417




                      
                      
                      
                  (;+,%,7%
Case 1:18-cv-00588-LPS Document 288-1 Filed 11/14/19 Page 7 of 9 PageID #: 17418

                                                                            Matthew A. Werber
                                                                            Counsel
                                                                            T 312-977-4458
                                                                            mwerber@nixonpeabody.com

                                                                            70 W. Madison Street, Suite 3500
                                                                            Chicago, IL 60602-4224
                                                                            (312) 977-4400




 August 20, 2019

 VIA EMAIL
 Brian Biggs
 DLA Piper LLP
 1201 North Market Street, Suite 2100
 Wilmington, Delaware 19801-1147
 brian.biggs@dlapiper.com

 RE: Citrix v. Workspot

         We write pursuant to the August 9, 2019 Oral Order issued by Judge Stark (D.I. 252) and
 in response to your letter and Joy Kim’s email dated August 12 and 14, respectively.

         The August 12 letter provided the wire information Workspot used to pay the fees and
 costs ordered August 9. Thank you for your August 17 email confirming that payment posted.

        The August 12 letter also asked that Workspot produce 305 entries from its privilege log.
 Of the 305 entries:

                       274 were produced in their entirety yesterday – see WKSPT_0113383-
                        WKSPT_0114297;

                       3 were previously produced – namely Log. Nos. 515 (WKSPT_0092863), 467
                        (WKSPT_0106230); and 538 (WKSPT_0112826); 1 and

                       28 are being withheld.

 Included with this letter is a spreadsheet titled “2019-08-20 - 305 entries” identifying which of the
 above categories (produced, previously produced or withheld) each entry corresponds to. This
 spreadsheet also includes Bates Nos. for the 274 entries being produced.



 1
  Content was redacted when Log. Nos. 515 and 538 were produced previously. All redacted
 content can be seen in yesterday’s production. See e.g. WKSPT_0113604 and
 WKSPT_0114022.

 4838-7506-4737.3
Case 1:18-cv-00588-LPS Document 288-1 Filed 11/14/19 Page 8 of 9 PageID #: 17419


 Brian Biggs
 August 20, 2019
 Page 2




 While not identified explicitly in your Aug. 12 letter, we will be producing Log Nos. 295, 423,
 436 and 441 because they precede the filing of the Chawla declaration and overlap with email
 chains already being produced or otherwise fall within the scope of the Magistrate’s order. We
 anticipate this production will be made tomorrow.

        Workspot’s productions of previously withheld documents are made solely in response to
 Magistrate Fallon’s order, and without waiver under FRE 502.

         Next, we address the 27 entries being withheld as privileged. As Citrix is aware, Magistrate
 Fallon’s application of the crime fraud exception (“CFE”) was limited in scope. Among other
 things, she applied the CFE only to communications (i) from before the Chawla declaration (ii)
 containing content addressing the Chawla declaration or investigations into the harassing emails:

            These emails precede the filing of the allegedly false Chawla declaration, and the contents
            of the emails address the Chawla declaration itself and/or the investigations by Citrix and
            Workspot into the harassing emails. Thus, these communications relate to the subsequent
            filing of the allegedly false Chawla declaration.

 (D.I. 197, ¶ 35). Magistrate Fallon declined to apply the CFE to Log. No. 7 based on the above
 limitations. Log No. 7 is an October 21, 2018 email chain reflecting legal advice on Workspot’s
 litigation hold and litigation-related communications in general that, according to Magistrate
 Fallon, “does not pertain to Mr. Chawla's declaration.”

         Magistrate Fallon’s ruling on Log No. 7 and analysis reproduced above applies to each of
 Log Nos. 338, 344, 406, 527, 528, 529 and 575. As the subject line of Log Nos. 338, 334, 406,
 527 and 575 indicate, these emails reflect legal advice on Workspot’s litigation hold and litigation-
 related communications in general. Log Nos. 528 and 529 (from October 15, 2018) address the
 preliminary injunction motion – the predominant issue in the case before Citrix brought the
 harassing emails to Workspot’s attention late in the day on October 15, 2018.

         Log Nos. 551, 552, 553, 555, 560, 579, 580, 582, 583, 589, 591, 597, 598, 620, 622, 625,
 631, 632, 633 and 636 – are privileged communications between Workspot’s General Counsel,
 Karen Gibbs and Workspot officers Amitabh Sinha and Puneet Chawla. As Citrix is aware,
 Workspot changed lead outside counsel. These emails relate to that subject and, like Log No. 7,
 do not address the Chawla declaration or investigations into the harassing emails. 2

         The final entry being withheld is Log No. 267. Log No. 267 (authored November 12, 2018)
 falls within the category of Magistrate Fallon’s “Group II emails … exchanged following the filing
 of the allegedly false Chawla declaration, and thus were not used to advance the crime or fraud.”

 2
  The Privilege Description for Log Nos. 406, 429, 432, 528, 529, 589 and 591 have been
 amended in the revised privilege log being served today to more accurately reflect their subject
 matter and that they do not address the “TRO” motion.

 4838-7506-4737.3
Case 1:18-cv-00588-LPS Document 288-1 Filed 11/14/19 Page 9 of 9 PageID #: 17420


 Brian Biggs
 August 20, 2019
 Page 3




 (D.I. 197, ¶ 38). Magistrate Fallon opined the CFE did not apply to any of the Group II emails with
 one exception – Log No. 269, which is an email chain with communications starting on October
 16, 2018 and ending three days after the Chawla declaration on November 2, 2018. She made that
 exception, however, because much of Log No. 269’s content was “duplicative of 125” (referring
 to a Group I pre-declaration communication), and because Log No. 269 inquired about the
 investigation that had already been “performed by Kivu in support of the TRO briefing and related
 declarations.” (D.I. 197 at p. 13, n. 9). The same does not apply to 267 where the exchanges begin
 November 6, 2018.

         Finally, a revised privilege log is being sent with this letter. Entries for the 274 documents
 produced yesterday have been removed from the privilege log as they are no longer being withheld.
 Entries for Log Nos. 295, 423, 436 and 441 (discussed above) have also been removed from the
 revised log as they will be included in a production anticipated for tomorrow.

                                                  ****
            We write without waiver of our rights and privileges, all of which are expressly reserved.


 Sincerely,

 /s/ Matthew A. Werber

 MAW
 cc: Counsel of Record




 4838-7506-4737.3
